 In the Matter of THEBLACKIIAWKFOUNDRY &MACHINE Co.andPATTERN MAKERSLEAGUEOF NORTH AMERICA,QUAD-CITY ASSOCIA-TION,A. F. L.Case No. 18-R-11292.-Decided November 7, 1941.Mr. Ben T. Reidy,of RockIsland, Ill., for the Company.Mr. Gunnar Hallstrom,of Chicago, Ill., for the Union.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Pattern Makers League of NorthAmerica, Quad-City Association, A. F. L., herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of The Blackhawk Foundry & MachineCo., Davenport, Iowa, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebeforeWilliam J. Scott, Trial Examiner. Said hearing was held atDavenport, Iowa, on October 16, 1944. The Company and the Unionappeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS of FACT1.THE BUSINESS OF THE COMPANYThe Blackhawk Foundry & Machine Co. is an Iowa corporation withits principal place of business at Davenport, Iowa, where it is engagedin the manufacture of metal castings.During the first 9 months of1944, the Company manufactured products valuedin excess of $50,000,over 75 percent of which was shipped to points outside the State of59 N. L. H.B., No. 26.103 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDIowa or to contractors within the State of Iowa who shipped themoutside the State of Iowa.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE-ORGANIZATION INVOLVEDPattern Makers League of North America, Quad-City Association,isa labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 2, 1944, the Union requested the Company to recog-nize it as the exclusive collective bargaining representative of cer-tain of the Company's employees. The Company refused thisrequest.A statement of a Field Examiner of the Board, introduced intoevidence at, the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all pattern makers and pattern makers' ap-prentices of the Company, excluding the superintendent of patterns,constitute an appropriate bargaining unit.The Company contendsthat all its employees, including the pattern makers and patternmakers' apprentices, constitute a single appropriate unit.On August 10, 1944, a consent election was held among the produc-tion and maintenance employees of the Company, including the em-ployees involved herein, as a result of a petition filed by InternationalMolders and Foundry Workers Union of North America, hereincalled the Molders.The Company contends that inasmuch as theBoard found in August 1944 that the appropriate unit was com-pany-wide, the pattern makers and pattern makers' apprentices shouldnot be allowed at this time to seek a separate unit.A majority ofthe employees voting in the August 10 election voted against theMolders.The Union was not a party to the August 10, 1944, pro-ceeding nor did it have notice of that election.Evidence intro-duced at the hearing indicates that the employees claimed by theUnion constitute a well defined craft group, and that they work under'The Field Examiner reported that the Union presented three authorization cards.There are approximately four employees in the appropriate unit. THE BLACKHAWK FOUNDRY & MACHINE CO.105a separate foreman and spend a majority of their time in the main-tenance of patterns.The Molders has notified the Board that it hasno interest among the employees claimed by the Union.-Under allthe circumstances,we find that a unit limited to a craft group of,pattern makers and pattern makers' apprentices is appropriate.We find that all pattern makers and pattern makers'apprenticesof the Company,excluding the superintendent of patterns and anyother supervisory employees with authority to hire, promote, dis-charge, discipline,or otherwise effect changes in the status of em-ployees, or effectively recommend such action,constitute a unitappropriate for the purposes of collective bargaining,within themeaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which,has arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The BlackhawkFoundry & Machine Co.,Davenport,Iowa, an election by secret ballotshall be conducted as early as possible,but not later than thirty (30)days from the date of this Direction,under the direction and super-vision of the Regional Director for the Eighteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll periodbecause theywere ill or on vacation ortemporarily laid off,and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by PatternMakers League of North America,Quad-City Association,A. F. L.,for the purposes of collective bargaining.